DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Dec. 22, 2020.
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2016/0010882 (“Lee”).  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hur et al., US 2006/0021359 (“Hur”).  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ogawa et al., US 2016/0212874 (“Ogawa”).
Regarding claim 1, Lee teaches the limitations of the claim:
“An air purifier (dehumidifier 1, Lee Fig. 1, [0040]) comprising:
a cabinet (the housing of the dehumidifier 1, id. at Fig. 1), wherein the cabinet includes a side panel (side deco 400, id. at Fig. 1, [0041]) and an upper panel disposed on an upper side of the side panel (top cover 100, id. at Fig. 1, [0042]);
a front panel disposed in front of the side panel and the upper panel (front case 200, id. at Fig. 1, [0041]);
an electric plate installed inside the cabinet and positioned below the upper panel (manipulation unit 150, id. at Fig. 5, [0095], [0096]);
an air conditioned space formed below the electric plate (the interior space of the dehumidifier 1 downstream from grill cover 340, id. at Fig. 3, [0058]);
an air filter contained within the air conditioned space (filter assembly 341, id. at Fig. 3, [0058]);
an air blowing fan contained within the air conditioned space (blowing fan 540, id
a display module installed on the electric plate (manipulation part 151, id. at Fig. 5, [0044]), the display module including a display provided with a user input menu (the manipulation part 151 is a touch-type sensor, i.e., a touch screen, where a user can select desired options for operating the device, id. at [0044]; the display on the manipulation part 151 providing the options is the “display provided with a user input menu,” id.),
wherein the display is disposed between the front panel and the upper panel (as the manipulation part 151 is between the front case 200 and top cover 100, as seen in Fig. 5).”

    PNG
    media_image1.png
    813
    1032
    media_image1.png
    Greyscale

Regarding claim 2, Lee teaches the limitations of the claim:
“The air purifier according to claim 1, 
wherein the cabinet includes a display groove defined as a space recessed between a rear surface of the front panel and a front surface of the upper panel (the groove receiving manipulation unit 150, Lee Fig. 6, [0095]), and
the display is disposed in a lower portion of the display groove (id. at Fig. 6).”
Regarding claim 3, Lee teaches the limitations of the claim:
“The air purifier according to claim 1, wherein the electric plate includes:
an electric base (the base of manipulation unit 150, Lee Fig. 5, [0095]), wherein a plurality of electric components are installed on the electric base (manipulation part 151, display part 152, id.); and
a base supporter extending upward along an edge of the electric base, the base supporter supporting the display module (the outer perimeter of manipulation unit, id.).”
Regarding claim 4, Lee teaches the limitations of the claim:
“The air purifier according to claim 3,
wherein the display is disposed along a front end of the electric base (as manipulation part 151 is disposed on a front end of the base of manipulation unit 150, Lee Fig. 5, [0095]).”
Regarding claim 5, Lee teaches the limitations of the claim:
“The air purifier according to claim 1,
wherein the front panel is coupled to a drawer (tank drawer 710, Lee Figs. 5, 9, [0050]), the drawer being configured and supported for movement in a forward direction or a rearward direction (id. at Fig. 13), and
the display module is movable in forward and rearward directions away from or in the same direction as movement of the drawer (the dehumidifier 1 is mounted on wheels, id
Regarding claim 6, Lee teaches the limitations of the claim:
“The air purifier according to claim 1, wherein the display module includes:
a display mounting portion on which a display printed circuit board (PCB) is installed (board case 154 accommodating PCB 153, Lee [0097]); and
a display cover provided on an upper side of the display mounting portion (the top cover of manipulation part 151 that a user touches, id. at [0044]).”
Regarding claim 7, Lee teaches the limitations of the claim:
“The air purifier according to claim 6,
wherein the display module further includes a guide protrusion protruding rearward from the display cover (case hook part 155, Lee Fig. 5, [0097]), and
the guide protrusion is inserted into a guide rib protruding upward from the electric plate (unit fixing member 117, id. at Fig. 6, [0097]).”
Claim 8 requires that for the device of claim 7 wherein a spring is fitted into the guide protrusion.  One end of the spring is supported by the display cover, and the other end of the spring is supported by the guide rib.
Lee does not explicitly teach this feature.  However, Hur teaches an air conditioner with a display board 17 that is supported by an elastic spring 17a.  Hur Fig. 5, [0066].  The spring 17a is beneficial because it allows the display board 17 to return to its original position after being pushed by a user.  Id.  It would have been obvious to provide Hur’s spring 17a into Lee’s guide protrusion 155 with one end of the spring bring supported by the display cover and the other end of the spring is supported by the guide rib 117 in order to provide this benefit.  

Regarding claim 9, Lee teaches the limitations of the claim:
“The air purifier according to claim 6,
wherein the display module further includes a guide slit formed in the display cover and extending in forward and backward directions (the opening that receives screw S, Lee Fig. 6, [0093]), and
a screw is inserted into the guide slit (screw S, id.) and fastened by a fastening boss provided on the electric plate (the protruding part on manipulation unit 150 into which the opening receiving screw S is formed, id.).”
Regarding claim 10, Lee teaches the limitations of the claim:
“The air purifier according to claim 1, further comprising a damper assembly configured to adjust a forward movement speed of the display module (the wheels on the base of the dehumidifier, Lee Fig. 10).”
Claim 11 requires that for the air purifier of claim 1, the electric plate includes a drain port, and at least a portion of the electric plate extends downward toward the drain port.
Lee teaches that its device is a dehumidifier.  Lee [0039].  Therefore the components of the device may be exposed to water when the water reservoir is emptied.  Lee does not teach that its manipulation unit 150 comprises a drain port.  However, Ogawa discloses a display member that comprises a case with a draining member that guides water that could enter the display member to discharge water from the display.  Ogawa [0027].  It would have been obvious to provide a draining member in Lee’s manipulation unit 150 to remove any water that could potentially enter the device to prevent damage.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776